Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 5, 8, 10, 14-16, 18, and 20 are objected to because of the following informalities:  
Regarding Claims 5, 8, 10, and 18 the limitation “a quantity of the plurality of telescopic mechanisms is the same as a quantity of the plurality of touch control components” is recited; the term “the same” should be changed to “equal to” or an equivalent term for clarity;
Regarding Claims 5 and 18, the limitation “and main bodies of the plurality of telescopic mechanism…” is recited; the term “main bodies” should have an article (i.e. a/the);
Regarding Claims 14-15, and 20, the limitations “the controlling the touch component”, “the acquiring the actual detection coordinate point”, and “the acquiring the actual detection coordinate point” are recited, respectively; these limitations should read “the controlling of the touch component”, “the acquiring of the actual detection coordinate point”, and “the acquiring of the actual detection coordinate point”
Regarding Claims 15 and 20, “ya” is recited; this should read “ya”;
Regarding Claim 16, there is a period missing from the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 12, 15 and 20, the phrase “calculate/calculating a/the touch control coordinate error between a/the target coordinate point corresponding to the actual detection coordinate point where the touch control component taps the touch screen and the actual detection coordinate point” is recited. The phrase appears to indicate that “a touch control coordinate error” is between “a target coordinate point” and “the actual detection coordinate point”. However, it appears that these two points are identical, and thus that there is no possibility of an error, because “a target coordinate point corresponding to the actual detection coordinate point where the touch control component taps the touch screen”(Emphasis added by examiner) seems to indicate that this point is “the actual detection coordinate point where the control component taps the touch screen”, which appears to be identical to “the actual detection coordinate point”. Thus, it is unclear how this phrase limits the claims or how it is intended to, rendering the claims indefinite. For purposes of examination, these points will be viewed as ‘a target coordinate point’ and ‘the actual detection coordinate point’.
Regarding Claims 2, 15, and 20, the phrase “for many times” is recited. It is unclear what exactly is intended by this limitation, making it impossible to determine the scope of the claims. For purposes of examination, this limitation will be interpreted as ‘a plurality of times’.
Regarding Claim 2, the phrase “calculate a maximum value of distances between the target coordinate point corresponding to the plurality of actual detection coordinate points where the touch control component taps the touch screen and the plurality of actual detection coordinate points, respectively” is recited. For reasons similar to Claims 1 and 12 above, this phrase renders the claim indefinite. Furthermore, there is a number mismatch between “the target coordinate point” and “the plurality of actual detection coordinate points where the touch control component taps the touch screen”, so it is unclear how one corresponds to the other. For purposes of examination, this phrase will be interpreted as “calculate a maximum value of distance between the target coordinate point and the plurality of actual detection coordinate points, respectively”.
Regarding Claim 2, the phrase “and the maximum value is the touch control coordinate error when the touch control component taps the touch screen” is recited. It is unclear whether this is intended to be a conditional limitation or a time specific limitation. In other words, this phrase could be interpreted as ‘the maximum value is the touch control coordinate error only when the touch control component taps the touch screen’ (i.e. conditional) or ‘the maximum value is the touch control coordinate error at the time at which the touch control component taps the touch screen’ (i.e. time specific). Because of the ambiguity of the word “when” in this context, it is not possible to determine the intended scope of the claim, thus rendering the claim indefinite. For purposes of examination, this limitation will be interpreted as ‘and the maximum value is the touch control coordinate error at the time at which the touch control component taps the touch screen’.
Regarding Claim 11, the phrase “a carrier, configured to place the touch screen” is recited. It is unclear whether this is intended to indicate that the carrier actually completes the action of placing the touch screen, or if the carrier is to be used to place the touch screen in. Due to the ambiguity in this phrasing, it is not possible to determine the scope of the claim, and thus, the claim is rendered indefinite. For purposes of examination, this phrase will be interpreted as ‘a carrier, configured to place the touch screen within’.
Regarding Claims 15 and 20, the phrase “for a same target coordinate point, acquiring a plurality of actual detection coordinate points where a same touch control component taps the touch screen” is recited. It is unclear what “for a same target coordinate point” is intended to indicate, as there is no other item being indicated as that which is the same. Similarly, “a same touch control component” is not compared with another item which it is the same as. Because of this lack of clarity or a compared item, it is not possible to determine the intended meaning and scope of the claims, thus rendering them indefinite. For purposes of examination, this phrase will be interpreted as ‘for a single, particular target coordinate point, acquiring a plurality of actual detection coordinate points where a single, particular touch control component taps the touch screen’. Additionally, these terms will be interpreted as such in the remainder of the claims.
Regarding Claims 15 and 20, the phrase “calculating the touch control coordinate error when the touch control component taps the touch screen” is recited. It is unclear whether this is intended to be a contingent limitation that only occurs “when the touch control component taps the touch screen” or if this is intended to indicate a time at which the “calculating” occurs. Because of the ambiguity of the word “when” in this context, it is not possible to determine the intended scope of the claims, thus rendering the claims indefinite. For purposes of examination, this phrase will be interpreted as ‘calculating the touch control coordinate error at the time at which the touch control component taps the touch screen’.
Regarding Claims 15 and 20, the phrase “wherein xa and ya are the target coordinate point corresponding to the plurality of actual detection coordinate points where the same touch control component taps the touch screen” is recited. It is unclear how “xa and ya are the target coordinate point” and also “corresponding to the plurality of actual detection coordinate points where the same touch control component taps the touch screen”, as these don’t appear to match in number. If “xa and ya are the target coordinate point”, that is a single point, so it is unclear how that can correspond to a plurality of actual detection coordinate points. Furthermore, the claim recites “xr1,...,xrn and yr1,...,yrn are the plurality of actual detection coordinate points”, so it is not clear how xa and ya can be the single target coordinate point, yet also correspond to the plurality of actual detection coordinate points, and the plurality of actual detection points are also xr1,...,xrn and yr1,...,yrn. Thus, the claims are rendered indefinite. For purposes of examination, this phrase will be interpreted as ‘wherein xa and ya are the target coordinate point’.
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “an acquisition unit, configured to acquire” in claims 1 and 2; “a calculation unit, configured to calculate” in claims 1 and 2; “a control unit…configure to control” in claims 6, 9, and 19.
Because these claim limitation(s) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (Chinese Patent Document No. CN-103954860-A) in view of Kim (Korean Patent Document No. KR-200448253-Y1), further in view of Zhang (Chinese Patent Document No. CN-102879673-A).

Regarding Claim 1: Jia teaches a touch control test device, comprising: 
a telescopic mechanism, wherein a length of the telescopic mechanism is adjustable (See Figs. 2, 4, 6, 8; [0030]: “In order to ensure the multi-finger spacing is controllable and the finger modules have flexible movement modes, a detachable grid-like link telescopic mechanism is used here to transmit the mutual movement between the finger modules”); 
a touch screen ([0002]: “The present invention relates to a test tool for the function and performance of a touch control device”);
a touch control component (See Figs. 1-6; [0026]: “The test tool should have the characteristics of multi-fingered human hand and multi-finger joint movement”), wherein the touch control component is connected with the telescopic mechanism (See Figs. 2, 4, 6, 8; [0030]: “In order to ensure the multi-finger spacing is controllable and the finger modules have flexible movement modes, a detachable grid-like link telescopic mechanism is used here to transmit the mutual movement between the finger modules).
Jia does not explicitly teach and the telescopic mechanism is configured to drive the touch control component to tap the touch screen; an acquisition unit, configured to acquire an actual detection coordinate point where the touch control component taps the touch screen; and a calculation unit, configured to calculate a touch control coordinate error between a target coordinate point corresponding to the actual detection coordinate point where the touch control component taps the touch screen and the actual detection coordinate point.
Kim teaches and the telescopic mechanism is configured to drive the touch control component to tap the touch screen (Lines 71-72: “Reference numeral 23 shows an air supply port for driving the pin cylinder 10”; Lines 101-111: “The input unit inspection device of the electronic device according to the present invention, A jig on which the inspection object is placed; a pin plate positioned so as to be able to move up and down from the upper part of the jig and having a pin cylinder at a position corresponding to the input part of the object to be inspected; a plurality of pin cylinders mounted on the pin plate and configured to elevate the test pin elevating by air pressure…It is characterized in that it has a pressure maintaining means in the pneumatic circuit in order to improve the inspection reliability by maintaining a constant force of the test pin pressing down on the input unit.”; Lines 159-162: “A locking mechanism 30 is further provided to fix (lock, lock) so as not to rotate abnormally, and to release (unlock) the pin plate so that the pin plate is rotatably rotatable when the test pin descends and the pressing action on the corresponding input unit is completed”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jia to include and the telescopic mechanism is configured to drive the touch control component to tap the touch screen as taught by Kim.
Doing so would allow one to better achieve the goal of Jia to [0026]: “In order to make the test tool adapt to the touch testing of touch screen electronic devices with diverse structural designs, the installation carrier of the test tool should be a multi-axis motion platform, such as a robotic arm or an existing touch screen tester, and used as its end tool to enable The motion platform performs touch testing on the basis of multi-axis motion capabilities. The test tool should have the characteristics of multi-fingered human hand and multi-finger joint movement, which can not only meet the basic single and double-finger test function, but also test multiple fingers at the same time. , in order to provide solutions for user experience-level tests such as multi-finger complex operations and changes in contact situations.” 
Jia in view of Kim does not explicitly teach an acquisition unit, configured to acquire an actual detection coordinate point where the touch control component taps the touch screen; and a calculation unit, configured to calculate a touch control coordinate error between a target coordinate point corresponding to the actual detection coordinate point where the touch control component taps the touch screen and the actual detection coordinate point.
Zhang teaches an acquisition unit, configured to acquire an actual detection coordinate point where the touch control component taps the touch screen ([0019]: “A test point real-time coordinate acquisition unit for acquiring the real-time coordinates of the touch screen response when clicking each of the test points”; [0034-0035]: “S102, obtaining the real-time coordinates of the touch screen response when each test point is clicked; When each test point is clicked, there is an actual response position corresponding to each click action on the touch screen, and the coordinates of the actual response position are real-time coordinates, and each clicked test point corresponds to a real-time coordinate.”); and 
a calculation unit, configured to calculate a touch control coordinate error between a target coordinate point corresponding to the actual detection coordinate point where the touch control component taps the touch screen and the actual detection coordinate point ([0013-0015]: “Obtain the real-time coordinates of the touch screen response when each of the test points is clicked; comparing the difference between each of the real-time coordinates and the theoretical coordinates of the corresponding test point; Determine whether the accuracy of the touch screen meets the requirements according to each of the differences”; [0020-0021]: “a comparison unit for comparing the difference between each of the real-time coordinates and the theoretical coordinates of the corresponding test point; a judgment unit, configured to judge whether the accuracy of the touch screen meets the requirements according to each of the difference values”; [0023]: “The present invention obtains the real-time coordinates of the response position of the touch screen when the test point is clicked by clicking on the intersection of the generated virtual grid, and compares the real-time coordinates with the theoretical coordinates of the corresponding test point, thereby quantifying the accuracy of the touch screen when touching.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jia in view of Kim to include an acquisition unit, configured to acquire an actual detection coordinate point where the touch control component taps the touch screen; and a calculation unit, configured to calculate a touch control coordinate error between a target coordinate point corresponding to the actual detection coordinate point where the touch control component taps the touch screen and the actual detection coordinate point as taught by Zhang.
Doing so would allow one to quantify the accuracy of the touch screen as taught by Zhang [0055]: “The present invention obtains the real-time coordinates of the response position of the touch screen when the test point is clicked by clicking on the intersection of the generated virtual grid, and compares the real-time coordinates with the theoretical coordinates of the corresponding test point, thereby quantifying the accuracy of the touch screen when touching. Compared with the traditional touch screen detection method, the accuracy of touch screen detection is improved.”

Regarding Claim 2: Jia in view of Kim, further in view of Zhang teaches the touch control test device according to claim 1, wherein 
the telescopic mechanism is configured to drive the touch control component to tap the touch screen for many times and where the touch control component taps the touch screen for many times (See Figs. 2, 4, 6, 8; [0030]: “In order to ensure the multi-finger spacing is controllable and the finger modules have flexible movement modes, a detachable grid-like link telescopic mechanism is used here to transmit the mutual movement between the finger modules; [0035]: “The sensor assembly is used for contact force measurement during touch testing, and the multi-finger module assembly is used to execute the test tool and touch For touch operation between devices”; [0045]: “Based on the multi-fingered morphological features and linkage features of the multi-fingered tool, the multifingered tool in the present invention can be used to realize one-time or one-time testing of multiple traditional single-fingered or two-fingered functions that need to be performed independently. The test is completed, thereby improving the test efficiency. And because the multi-finger tool can cover a larger test area by stretching, it also helps to improve the test efficiency.”; See Figs. 7 and 8, showing a variety of touching operations; [0080-0084], describing the motions of Fig. 7; [0085], describing the motion of Fig. 8).
Jia does not explicitly teach for the target coordinate point…; the acquisition unit is configured to acquire a plurality of actual detection coordinate points…; and the calculation unit is configured to calculate a maximum value of distances between the target coordinate point corresponding to the plurality of actual detection coordinate points where the touch control component taps the touch screen and the plurality of actual detection coordinate points, respectively, and the maximum value is -3-the touch control coordinate error when the touch control component taps the touch screen.  the touch control coordinate error when the touch control component taps the touch screen.  
Zhang teaches for the target coordinate point ([0013-0015]: “Obtain the real-time coordinates of the touch screen response when each of the test points is clicked; comparing the difference between each of the real-time coordinates and the theoretical coordinates of the corresponding test point; Determine whether the accuracy of the touch screen meets the requirements according to each of the differences”), the acquisition unit is configured to acquire a plurality of actual detection coordinate points ([0019]: “A test point real-time coordinate acquisition unit for acquiring the real-time coordinates of the touch screen response when clicking each of the test points”; [0034-0035]: “S102, obtaining the real-time coordinates of the touch screen response when each test point is clicked; When each test point is clicked, there is an actual response position corresponding to each click action on the touch screen, and the coordinates of the actual response position are real-time coordinates, and each clicked test point corresponds to a real-time coordinate.”); and 
the calculation unit is configured to calculate a…value of distances between the target coordinate point corresponding to the plurality of actual detection coordinate points where the touch control component taps the touch screen and the plurality of actual detection coordinate points, respectively ([0013-0015]: “Obtain the real-time coordinates of the touch screen response when each of the test points is clicked; comparing the difference between each of the real-time coordinates and the theoretical coordinates of the corresponding test point; Determine whether the accuracy of the touch screen meets the requirements according to each of the differences”; [0020-0021]: “a comparison unit for comparing the difference between each of the real-time coordinates and the theoretical coordinates of the corresponding test point; a judgment unit, configured to judge whether the accuracy of the touch screen meets the requirements according to each of the difference values”; [0023]: “The present invention obtains the real-time coordinates of the response position of the touch screen when the test point is clicked by clicking on the intersection of the generated virtual grid, and compares the real-time coordinates with the theoretical coordinates of the corresponding test point, thereby quantifying the accuracy of the touch screen when touching.”), and the…value is the touch control coordinate error when the touch control component taps the touch screen ([0038-0040]: “S104, according to each difference value, determine whether the accuracy of the touch screen meets the requirements; Specifically, this step includes: comparing the magnitude of each difference with a preset allowable value; obtaining the qualified number of differences less than the preset allowable value; the preset allowable value may be an exact value or a range of values. When the maximum value of the difference is less than the preset allowable value, and the ratio of the qualified number to the number of all test points is greater than or equal to the predetermined ratio, the requirement is met; otherwise, the ratio of the qualified number to the number of all test points is less than the predetermined ratio, then Does not meet the requirements.”;).-3-the touch control coordinate error when the touch control component taps the touch screen.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jia to include for the target coordinate point…; the acquisition unit is configured to acquire a plurality of actual detection coordinate points…; and the calculation unit is configured to calculate a…value of distances between the target coordinate point corresponding to the plurality of actual detection coordinate points where the touch control component taps the touch screen and the plurality of actual detection coordinate points, respectively, and the…value is -3-the touch control coordinate error when the touch control component taps the touch screen.  the touch control coordinate error when the touch control component taps the touch screen.
Doing so would allow one to quantify the accuracy of the touch screen as taught by Zhang [0055]: “The present invention obtains the real-time coordinates of the response position of the touch screen when the test point is clicked by clicking on the intersection of the generated virtual grid, and compares the real-time coordinates with the theoretical coordinates of the corresponding test point, thereby quantifying the accuracy of the touch screen when touching. Compared with the traditional touch screen detection method, the accuracy of touch screen detection is improved.”
Jia in view of Kim, further in view of Zhang does not explicitly teach the calculation unit is configured to calculate a maximum value and the maximum value is…(Emphasis added by Examiner).
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jia in view of Kim, further in view of Zhang to include the calculation unit is configured to calculate a maximum value and the maximum value is…(Emphasis added by Examiner), as Zhang teaches finding the difference values between the theoretical and real-time coordinates, and determining whether the difference is within a preset allowable value.
Doing so would allow one to determine the range or value of the ‘preset allowable value’, which can be used in, as taught by Zhang [0023]: “quantifying the accuracy of the touch screen when touching”.

Regarding Claim 3: Jia in view of Kim, further in view of Zhang teaches the touch control test device according to claim 1, wherein 
the telescopic mechanism comprises a main body and a telescopic portion connected with the main body, the telescopic portion is telescopic and movable relative to the main body, the touch control component is connected with the telescopic portion of the telescopic mechanism ([0035]: “In terms of application platform, the installation carrier of the test tool is a multi-axis motion platform, which is used as its end tool; in terms of mechanical structure, the test tool is composed of a base assembly, a A sensor assembly, a multifinger module assembly, a drive assembly and a grid-like link telescopic mechanism are composed. The base assembly is the base on which the various components of the test tool are installed, on which the sensor assembly, the multi-finger module assembly and the driving assembly are installed. The sensor assembly is used for contact force measurement during touch testing, and the multi-finger module assembly is used to execute the test tool and touch For touch operation between devices, the drive assembly is used to drive the movement of the multi-finger module assembly on the base assembly, and the grid-like link telescopic mechanism is installed on the multi-finger module assembly for transmission between the multifinger module assemblies.”; [0040]: “The grid-like link telescopic mechanism is composed of a short link, a long link and a hinge). This mechanism connects all the finger modules together, so that the finger modules are always kept at equal distances on the guide shaft and can be extended and retracted along the direction of the guide shaft. The grid-like link telescopic mechanism is a detachable modular mechanism. According to whether the link-link telescopic mechanism is installed, there are two ways of relative movement between the finger modules: when the grid-like link telescopic mechanism is installed, the multi-finger tool is in the In the actual test, the multi-finger synchronous linkage mode is used; when the grid-like connecting rod telescopic mechanism is not installed, the multi-finger tool has the multi-finger free translation mode in the actual test.”).
Jia does not explicitly teach and the telescopic portion is configured to drive the touch control component to tap the touch screen.
Kim teaches and the telescopic portion is configured to drive the touch control component to tap the touch screen (Lines 71-72: “Reference numeral 23 shows an air supply port for driving the pin cylinder 10”; Lines 101-111: “The input unit inspection device of the electronic device according to the present invention, A jig on which the inspection object is placed; a pin plate positioned so as to be able to move up and down from the upper part of the jig and having a pin cylinder at a position corresponding to the input part of the object to be inspected; a plurality of pin cylinders mounted on the pin plate and configured to elevate the test pin elevating by air pressure…It is characterized in that it has a pressure maintaining means in the pneumatic circuit in order to improve the inspection reliability by maintaining a constant force of the test pin pressing down on the input unit.”; Lines 159-162: “A locking mechanism 30 is further provided to fix (lock, lock) so as not to rotate abnormally, and to release (unlock) the pin plate so that the pin plate is rotatably rotatable when the test pin descends and the pressing action on the corresponding input unit is completed”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jia to include and the telescopic portion is configured to drive the touch control component to tap the touch screen, as taught by Kim.
Doing so would allow one to better achieve the goal of Jia to [0026]: “In order to make the test tool adapt to the touch testing of touch screen electronic devices with diverse structural designs, the installation carrier of the test tool should be a multi-axis motion platform, such as a robotic arm or an existing touch screen tester, and used as its end tool to enable The motion platform performs touch testing on the basis of multi-axis motion capabilities. The test tool should have the characteristics of multi-fingered human hand and multi-finger joint movement, which can not only meet the basic single and double-finger test function, but also test multiple fingers at the same time. , in order to provide solutions for user experience-level tests such as multi-finger complex operations and changes in contact situations.”

Regarding Claim 4: Jia in view of Kim, further in view of Zhang teaches the touch control test device according to claim 3, further comprising: 
a moving mechanism, wherein the moving mechanism is connected with the main body of the telescopic mechanism, and the moving mechanism is configured to drive the main body to move at least in a direction parallel to the touch screen (See Figs. 1, 4-6; [0035]: “In terms of application platform, the installation carrier of the test tool is a multi-axis motion platform, which is used as its end tool; in terms of mechanical structure, the test tool is composed of a base assembly, a A sensor assembly, a multifinger module assembly, a drive assembly and a grid-like link telescopic mechanism are composed. The base assembly is the base on which the various components of the test tool are installed, on which the sensor assembly, the multi-finger module assembly and the driving assembly are installed. The sensor assembly is used for contact force measurement during touch testing, and the multi-finger module assembly is used to execute the test tool and touch For touch operation between devices, the drive assembly is used to drive the movement of the multi-finger module assembly on the base assembly, and the grid-like link telescopic mechanism is installed on the multi-finger module assembly for transmission between the multifinger module assemblies.”; [0039]: “The drive assembly is composed of a screw shaft, a screw nut, a finger module connecting piece, a coupling, a coupling support column, a motor cover and a micro motor. The screw shaft and the guide shaft are installed between the two side covers in parallel. Several (generally 3 to 3) screw nuts are installed on the screw shaft. A finger module is connected to drive the finger module to slide in the direction of the guide shaft.”).  

Regarding Claim 5: Jia in view of Kim, further in view of Zhang teaches the touch control test device according to claim 4, wherein 
the touch control test device comprises a plurality of touch control components (See Figs. 1-6; [0026]: “The test tool should have the characteristics of multi-fingered human hand and multi-finger joint movement”).
Jia does not explicitly teach a plurality of telescopic mechanisms, a quantity of the plurality of telescopic mechanisms is the same as a quantity of the plurality of touch control components, and the telescopic portion of each of the plurality of telescopic mechanisms is connected with one of the plurality of touch control components; and main bodies of the plurality of telescopic mechanisms are all connected with one moving mechanism.
Kim teaches a plurality of telescopic mechanisms, a quantity of the plurality of telescopic mechanisms is the same as a quantity of the plurality of touch control components, and the telescopic portion of each of the plurality of telescopic mechanisms is connected with one of the plurality of touch control components (See Figs. 2-4; Lines 71-72: “Reference numeral 23 shows an air supply port for driving the pin cylinder 10”; Lines 101-111: “The input unit inspection device of the electronic device according to the present invention, A jig on which the inspection object is placed; a pin plate positioned so as to be able to move up and down from the upper part of the jig and having a pin cylinder at a position corresponding to the input part of the object to be inspected; a plurality of pin cylinders mounted on the pin plate and configured to elevate the test pin elevating by air pressure…It is characterized in that it has a pressure maintaining means in the pneumatic circuit in order to improve the inspection reliability by maintaining a constant force of the test pin pressing down on the input unit.”; Lines 159-162: “A locking mechanism 30 is further provided to fix (lock, lock) so as not to rotate abnormally, and to release (unlock) the pin plate so that the pin plate is rotatably rotatable when the test pin descends and the pressing action on the corresponding input unit is completed”); and 
main bodies of the plurality of telescopic mechanisms are all connected with one moving mechanism (See Figs. 2-4; Lines 102-106: “a pin plate positioned so as to be able to move up and down from the upper part of the jig and having a pin cylinder at a position corresponding to the input part of the object to be inspected; a plurality of pin cylinders mounted on the pin plate and configured to elevate the test pin elevating by air pressure”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jia to include a plurality of telescopic mechanisms, a quantity of the plurality of telescopic mechanisms is the same as a quantity of the plurality of touch control components, and the telescopic portion of each of the plurality of telescopic mechanisms is connected with one of the plurality of touch control components; and main bodies of the plurality of telescopic mechanisms are all connected with one moving mechanism, as taught by Kim.
Doing so would allow one to better achieve the goal of Jia to [0026]: “In order to make the test tool adapt to the touch testing of touch screen electronic devices with diverse structural designs, the installation carrier of the test tool should be a multi-axis motion platform, such as a robotic arm or an existing touch screen tester, and used as its end tool to enable The motion platform performs touch testing on the basis of multi-axis motion capabilities. The test tool should have the characteristics of multi-fingered human hand and multi-finger joint movement, which can not only meet the basic single and double-finger test function, but also test multiple fingers at the same time. , in order to provide solutions for user experience-level tests such as multi-finger complex operations and changes in contact situations.”

Regarding Claim 6: Jia in view of Kim, further in view of Zhang teaches the touch control test device according to claim 5, wherein 
the touch control test device comprises a control unit ([0045]: “The multi-finger tool can centrally complete a variety of touch screen tests, improving the test efficiency… multi-finger tools have automated control capabilities, and combining them with highly automated motion platforms such as industrial robots can improve the coherence of the test process, thereby improving the execution efficiency of touch test tasks”), the…telescopic mechanism…respectively connected with the control unit, and the control unit is -4-configured to control telescopic portions of the telescopic mechanism…to alternately stretch and contract (See Figs. 1, 3-6; [0035]: “In terms of application platform, the installation carrier of the test tool is a multi-axis motion platform, which is used as its end tool; in terms of mechanical structure, the test tool is composed of a base assembly, a A sensor assembly, a multifinger module assembly, a drive assembly and a grid-like link telescopic mechanism are composed.”; [0040]: “The grid-like link telescopic mechanism is composed of a short link, a long link and a hinge. This mechanism connects all the finger modules together, so that the finger modules are always kept at equal distances on the guide shaft and can be extended and retracted along the direction of the guide shaft”) in sequence according to a preset order, so as to drive the plurality of touch control components to alternately tap the touch screen in sequence according to the preset order (See Figs. 7 and 8, showing a variety of touching operations; [0080-0084], describing the motions of Fig. 7; [0085], describing the motion of Fig. 8).  
Jia does not explicitly teach the plurality of telescopic mechanisms are respectively connected with the control unit, and the control unit is -4-configured to control telescopic portions of the plurality of telescopic mechanisms (Emphasis added by Examiner).
Kim teaches the plurality of telescopic mechanisms (See Figs. 2-4; Lines 102-106: “a pin plate positioned so as to be able to move up and down from the upper part of the jig and having a pin cylinder at a position corresponding to the input part of the object to be inspected; a plurality of pin cylinders mounted on the pin plate and configured to elevate the test pin elevating by air pressure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jia to include the plurality of telescopic mechanisms are respectively connected with the control unit, and the control unit is -4-configured to control telescopic portions of the plurality of telescopic mechanisms (Emphasis added by Examiner), as taught by Kim.
Doing so would allow one to better achieve the goal of Jia to [0026]: “In order to make the test tool adapt to the touch testing of touch screen electronic devices with diverse structural designs, the installation carrier of the test tool should be a multi-axis motion platform, such as a robotic arm or an existing touch screen tester, and used as its end tool to enable The motion platform performs touch testing on the basis of multi-axis motion capabilities. The test tool should have the characteristics of multi-fingered human hand and multi-finger joint movement, which can not only meet the basic single and double-finger test function, but also test multiple fingers at the same time. , in order to provide solutions for user experience-level tests such as multi-finger complex operations and changes in contact situations.”

Regarding Claim 7: Jia in view of Kim, further in view of Zhang teaches the touch control test device according to claim 1, further comprising: 
a moving mechanism, wherein the moving mechanism is connected with the telescopic mechanism, and the moving mechanism is configured to drive the telescopic mechanism to move at least in a direction parallel to the touch screen (See Figs. 1, 4-6; [0035]: “In terms of application platform, the installation carrier of the test tool is a multi-axis motion platform, which is used as its end tool; in terms of mechanical structure, the test tool is composed of a base assembly, a A sensor assembly, a multifinger module assembly, a drive assembly and a grid-like link telescopic mechanism are composed. The base assembly is the base on which the various components of the test tool are installed, on which the sensor assembly, the multi-finger module assembly and the driving assembly are installed. The sensor assembly is used for contact force measurement during touch testing, and the multi-finger module assembly is used to execute the test tool and touch For touch operation between devices, the drive assembly is used to drive the movement of the multi-finger module assembly on the base assembly, and the grid-like link telescopic mechanism is installed on the multi-finger module assembly for transmission between the multifinger module assemblies.”; [0039]: “The drive assembly is composed of a screw shaft, a screw nut, a finger module connecting piece, a coupling, a coupling support column, a motor cover and a micro motor. The screw shaft and the guide shaft are installed between the two side covers in parallel. Several (generally 3 to 3) screw nuts are installed on the screw shaft. A finger module is connected to drive the finger module to slide in the direction of the guide shaft.”).  

Regarding Claim 8: Jia in view of Kim, further in view of Zhang teaches the touch control test device according to claim 7, wherein 
the touch control test device comprises a plurality of touch control components (See Figs. 1-6; [0026]: “The test tool should have the characteristics of multi-fingered human hand and multi-finger joint movement”).
Jia does not explicitly teach a plurality of telescopic mechanisms, a quantity of the plurality of telescopic mechanisms is the same as a quantity of the plurality of touch control components, and each of the plurality of telescopic mechanisms is connected with one of the plurality of touch control components; and the plurality of telescopic mechanisms are all connected with one moving mechanism.
Kim teaches and a plurality of telescopic mechanisms, a quantity of the plurality of telescopic mechanisms is the same as a quantity of the plurality of touch control components, and each of the plurality of telescopic mechanisms is connected with one of the plurality of touch control components (See Figs. 2-4; Lines 71-72: “Reference numeral 23 shows an air supply port for driving the pin cylinder 10”; Lines 101-111: “The input unit inspection device of the electronic device according to the present invention, A jig on which the inspection object is placed; a pin plate positioned so as to be able to move up and down from the upper part of the jig and having a pin cylinder at a position corresponding to the input part of the object to be inspected; a plurality of pin cylinders mounted on the pin plate and configured to elevate the test pin elevating by air pressure…It is characterized in that it has a pressure maintaining means in the pneumatic circuit in order to improve the inspection reliability by maintaining a constant force of the test pin pressing down on the input unit.”; Lines 159-162: “A locking mechanism 30 is further provided to fix (lock, lock) so as not to rotate abnormally, and to release (unlock) the pin plate so that the pin plate is rotatably rotatable when the test pin descends and the pressing action on the corresponding input unit is completed”); and 
the plurality of telescopic mechanisms are all connected with one moving mechanism (See Figs. 2-4; Lines 102-106: “a pin plate positioned so as to be able to move up and down from the upper part of the jig and having a pin cylinder at a position corresponding to the input part of the object to be inspected; a plurality of pin cylinders mounted on the pin plate and configured to elevate the test pin elevating by air pressure”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jia to include a plurality of telescopic mechanisms, a quantity of the plurality of telescopic mechanisms is the same as a quantity of the plurality of touch control components, and each of the plurality of telescopic mechanisms is connected with one of the plurality of touch control components; and the plurality of telescopic mechanisms are all connected with one moving mechanism, as taught by Kim.
Doing so would allow one to better achieve the goal of Jia to [0026]: “In order to make the test tool adapt to the touch testing of touch screen electronic devices with diverse structural designs, the installation carrier of the test tool should be a multi-axis motion platform, such as a robotic arm or an existing touch screen tester, and used as its end tool to enable The motion platform performs touch testing on the basis of multi-axis motion capabilities. The test tool should have the characteristics of multi-fingered human hand and multi-finger joint movement, which can not only meet the basic single and double-finger test function, but also test multiple fingers at the same time. , in order to provide solutions for user experience-level tests such as multi-finger complex operations and changes in contact situations.”

Regarding Claim 9: Jia in view of Kim, further in view of Zhang teaches the touch control test device according to claim 8, wherein 
the touch control test device comprises a control unit ([0045]: “The multi-finger tool can centrally complete a variety of touch screen tests, improving the test efficiency… multi-finger tools have automated control capabilities, and combining them with highly automated motion platforms such as industrial robots can improve the coherence of the test process, thereby improving the execution efficiency of touch test tasks”), the…telescopic mechanism…respectively connected with the control unit, and the control unit is configured to control the…telescopic mechanism…to alternately stretch and contract (See Figs. 1, 3-6; [0035]: “In terms of application platform, the installation carrier of the test tool is a multi-axis motion platform, which is used as its end tool; in terms of mechanical structure, the test tool is composed of a base assembly, a A sensor assembly, a multifinger module assembly, a drive assembly and a grid-like link telescopic mechanism are composed.”; [0040]: “The grid-like link telescopic mechanism is composed of a short link, a long link and a hinge. This mechanism connects all the finger modules together, so that the finger modules are always kept at equal distances on the guide shaft and can be extended and retracted along the direction of the guide shaft”) in sequence according to a preset order, so as to drive the plurality of touch control components to alternately tap the touch screen in sequence according to the preset order (See Figs. 7 and 8, showing a variety of touching operations; [0080-0084], describing the motions of Fig. 7; [0085], describing the motion of Fig. 8).  
Jia does not explicitly teach the plurality of telescopic mechanisms are respectively connected with the control unit, and the control unit is configured to control the plurality of telescopic mechanisms (Emphasis added by Examiner).
Kim teaches the plurality of telescopic mechanisms (See Figs. 2-4; Lines 102-106: “a pin plate positioned so as to be able to move up and down from the upper part of the jig and having a pin cylinder at a position corresponding to the input part of the object to be inspected; a plurality of pin cylinders mounted on the pin plate and configured to elevate the test pin elevating by air pressure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jia to include the plurality of telescopic mechanisms are respectively connected with the control unit, and the control unit is configured to control the plurality of telescopic mechanisms (Emphasis added by Examiner), as taught by Kim.
Doing so would allow one to better achieve the goal of Jia to [0026]: “In order to make the test tool adapt to the touch testing of touch screen electronic devices with diverse structural designs, the installation carrier of the test tool should be a multi-axis motion platform, such as a robotic arm or an existing touch screen tester, and used as its end tool to enable The motion platform performs touch testing on the basis of multi-axis motion capabilities. The test tool should have the characteristics of multi-fingered human hand and multi-finger joint movement, which can not only meet the basic single and double-finger test function, but also test multiple fingers at the same time. , in order to provide solutions for user experience-level tests such as multi-finger complex operations and changes in contact situations.”

Regarding Claim 10: Jia in view of Kim, further in view of Zhang teaches the touch control test device according to claim 1, wherein 
the touch control test device comprises a plurality of touch control components (See Figs. 1-6; [0026]: “The test tool should have the characteristics of multi-fingered human hand and multi-finger joint movement”). 
Jia does not explicitly teach a plurality of telescopic mechanisms, a quantity of the plurality of telescopic mechanisms is the same as a quantity of the plurality of touch control components, and each of the plurality of telescopic mechanisms is connected with one of the plurality of touch control components.
Kim teaches and a plurality of telescopic mechanisms, a quantity of the plurality of telescopic mechanisms is the same as a quantity of the plurality of touch control components, and each of the plurality of telescopic mechanisms is connected with one of the plurality of touch control components (See Figs. 2-4; Lines 71-72: “Reference numeral 23 shows an air supply port for driving the pin cylinder 10”; Lines 101-111: “The input unit inspection device of the electronic device according to the present invention, A jig on which the inspection object is placed; a pin plate positioned so as to be able to move up and down from the upper part of the jig and having a pin cylinder at a position corresponding to the input part of the object to be inspected; a plurality of pin cylinders mounted on the pin plate and configured to elevate the test pin elevating by air pressure…It is characterized in that it has a pressure maintaining means in the pneumatic circuit in order to improve the inspection reliability by maintaining a constant force of the test pin pressing down on the input unit.”; Lines 159-162: “A locking mechanism 30 is further provided to fix (lock, lock) so as not to rotate abnormally, and to release (unlock) the pin plate so that the pin plate is rotatably rotatable when the test pin descends and the pressing action on the corresponding input unit is completed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jia to include a plurality of telescopic mechanisms, a quantity of the plurality of telescopic mechanisms is the same as a quantity of the plurality of touch control components, and each of the plurality of telescopic mechanisms is connected with one of the plurality of touch control components, as taught by Kim.
Doing so would allow one to better achieve the goal of Jia to [0026]: “In order to make the test tool adapt to the touch testing of touch screen electronic devices with diverse structural designs, the installation carrier of the test tool should be a multi-axis motion platform, such as a robotic arm or an existing touch screen tester, and used as its end tool to enable The motion platform performs touch testing on the basis of multi-axis motion capabilities. The test tool should have the characteristics of multi-fingered human hand and multi-finger joint movement, which can not only meet the basic single and double-finger test function, but also test multiple fingers at the same time. , in order to provide solutions for user experience-level tests such as multi-finger complex operations and changes in contact situations.”

Regarding Claim 11: Jia in view of Kim, further in view of Zhang teaches the touch control test device according to claim 1, further comprising: 
a carrier, configured to place the touch screen ([0008]: “The traditional touch screen tester, such as touch screen click scribing tester, touch screen linear tester, etc., the test operation method is to place the touch screen to be tested horizontally and clamp it on the tester table…For example, Lenovo's YOGA tablet [1], if it is directly placed on the test bench There will be an inclination angle between the touch screen and the water platform surface, which requires auxiliary clamping such as pads”; [0050]: “It solves the precision test problem caused by the difficulty of horizontal clamping of the touch screen on the traditional tester. The present invention only needs to fix the touch screen to be tested in a convenient clamping posture, and then place the multi-fingered tool in a spatial posture facing the touch screen by means of a mechanical arm to perform subsequent tests.).  

Regarding Claim 16: Jia in view of Kim, further in view of Zhang teaches the touch control test device according to claim 2, wherein 
the telescopic mechanism comprises a main body and a telescopic portion connected with the main body, the telescopic portion is telescopic and movable relative to the main body, the touch control component is connected with the telescopic portion of the telescopic mechanism ([0035]: “In terms of application platform, the installation carrier of the test tool is a multi-axis motion platform, which is used as its end tool; in terms of mechanical structure, the test tool is composed of a base assembly, a A sensor assembly, a multifinger module assembly, a drive assembly and a grid-like link telescopic mechanism are composed. The base assembly is the base on which the various components of the test tool are installed, on which the sensor assembly, the multi-finger module assembly and the driving assembly are installed. The sensor assembly is used for contact force measurement during touch testing, and the multi-finger module assembly is used to execute the test tool and touch For touch operation between devices, the drive assembly is used to drive the movement of the multi-finger module assembly on the base assembly, and the grid-like link telescopic mechanism is installed on the multi-finger module assembly for transmission between the multifinger module assemblies.”; [0040]: “The grid-like link telescopic mechanism is composed of a short link, a long link and a hinge). This mechanism connects all the finger modules together, so that the finger modules are always kept at equal distances on the guide shaft and can be extended and retracted along the direction of the guide shaft. The grid-like link telescopic mechanism is a detachable modular mechanism. According to whether the link-link telescopic mechanism is installed, there are two ways of relative movement between the finger modules: when the grid-like link telescopic mechanism is installed, the multi-finger tool is in the In the actual test, the multi-finger synchronous linkage mode is used; when the grid-like connecting rod telescopic mechanism is not installed, the multi-finger tool has the multi-finger free translation mode in the actual test.”).
Jia does not explicitly teach and the telescopic portion is configured to drive the touch control component to tap the touch screen.
Kim teaches and the telescopic portion is configured to drive the touch control component to tap the touch screen (Lines 71-72: “Reference numeral 23 shows an air supply port for driving the pin cylinder 10”; Lines 101-111: “The input unit inspection device of the electronic device according to the present invention, A jig on which the inspection object is placed; a pin plate positioned so as to be able to move up and down from the upper part of the jig and having a pin cylinder at a position corresponding to the input part of the object to be inspected; a plurality of pin cylinders mounted on the pin plate and configured to elevate the test pin elevating by air pressure…It is characterized in that it has a pressure maintaining means in the pneumatic circuit in order to improve the inspection reliability by maintaining a constant force of the test pin pressing down on the input unit.”; Lines 159-162: “A locking mechanism 30 is further provided to fix (lock, lock) so as not to rotate abnormally, and to release (unlock) the pin plate so that the pin plate is rotatably rotatable when the test pin descends and the pressing action on the corresponding input unit is completed”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jia to include and the telescopic portion is configured to drive the touch control component to tap the touch screen, as taught by Kim.
Doing so would allow one to better achieve the goal of Jia to [0026]: “In order to make the test tool adapt to the touch testing of touch screen electronic devices with diverse structural designs, the installation carrier of the test tool should be a multi-axis motion platform, such as a robotic arm or an existing touch screen tester, and used as its end tool to enable The motion platform performs touch testing on the basis of multi-axis motion capabilities. The test tool should have the characteristics of multi-fingered human hand and multi-finger joint movement, which can not only meet the basic single and double-finger test function, but also test multiple fingers at the same time. , in order to provide solutions for user experience-level tests such as multi-finger complex operations and changes in contact situations.”

Regarding Claim 17: Jia in view of Kim, further in view of Zhang teaches the touch control test device according to claim 16, further comprising: 
a moving mechanism, wherein the moving mechanism is connected with the main body of the telescopic mechanism, and the moving mechanism is configured to drive the main body to move at least in a direction parallel to the touch screen (See Figs. 1, 4-6; [0035]: “In terms of application platform, the installation carrier of the test tool is a multi-axis motion platform, which is used as its end tool; in terms of mechanical structure, the test tool is composed of a base assembly, a A sensor assembly, a multifinger module assembly, a drive assembly and a grid-like link telescopic mechanism are composed. The base assembly is the base on which the various components of the test tool are installed, on which the sensor assembly, the multi-finger module assembly and the driving assembly are installed. The sensor assembly is used for contact force measurement during touch testing, and the multi-finger module assembly is used to execute the test tool and touch For touch operation between devices, the drive assembly is used to drive the movement of the multi-finger module assembly on the base assembly, and the grid-like link telescopic mechanism is installed on the multi-finger module assembly for transmission between the multifinger module assemblies.”; [0039]: “The drive assembly is composed of a screw shaft, a screw nut, a finger module connecting piece, a coupling, a coupling support column, a motor cover and a micro motor. The screw shaft and the guide shaft are installed between the two side covers in parallel. Several (generally 3 to 3) screw nuts are installed on the screw shaft. A finger module is connected to drive the finger module to slide in the direction of the guide shaft.”).  

Regarding Claim 18: Jia in view of Kim, further in view of Zhang teaches the touch control test device according to claim 17, wherein 
the touch control test device comprises a plurality of touch control components (See Figs. 1-6; [0026]: “The test tool should have the characteristics of multi-fingered human hand and multi-finger joint movement”).
Jia does not explicitly teach a plurality of telescopic mechanisms, a quantity of the plurality of telescopic mechanisms is the same as a quantity of the plurality of touch control components, and the telescopic portion of each of the plurality of telescopic mechanisms is connected with one of the plurality of touch control components; and main bodies of the plurality of telescopic mechanisms are all connected with one moving mechanism.  
Kim teaches a plurality of telescopic mechanisms, a quantity of the plurality of telescopic mechanisms is the same as a quantity of the plurality of touch control components, and the telescopic portion of each of the plurality of telescopic mechanisms is connected with one of the plurality of touch control components (See Figs. 2-4; Lines 71-72: “Reference numeral 23 shows an air supply port for driving the pin cylinder 10”; Lines 101-111: “The input unit inspection device of the electronic device according to the present invention, A jig on which the inspection object is placed; a pin plate positioned so as to be able to move up and down from the upper part of the jig and having a pin cylinder at a position corresponding to the input part of the object to be inspected; a plurality of pin cylinders mounted on the pin plate and configured to elevate the test pin elevating by air pressure…It is characterized in that it has a pressure maintaining means in the pneumatic circuit in order to improve the inspection reliability by maintaining a constant force of the test pin pressing down on the input unit.”; Lines 159-162: “A locking mechanism 30 is further provided to fix (lock, lock) so as not to rotate abnormally, and to release (unlock) the pin plate so that the pin plate is rotatably rotatable when the test pin descends and the pressing action on the corresponding input unit is completed”); and 
main bodies of the plurality of telescopic mechanisms are all connected with one moving mechanism (See Figs. 2-4; Lines 102-106: “a pin plate positioned so as to be able to move up and down from the upper part of the jig and having a pin cylinder at a position corresponding to the input part of the object to be inspected; a plurality of pin cylinders mounted on the pin plate and configured to elevate the test pin elevating by air pressure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jia with a plurality of telescopic mechanisms, a quantity of the plurality of telescopic mechanisms is the same as a quantity of the plurality of touch control components, and the telescopic portion of each of the plurality of telescopic mechanisms is connected with one of the plurality of touch control components; and main bodies of the plurality of telescopic mechanisms are all connected with one moving mechanism, as taught by Kim.
Doing so would allow one to better achieve the goal of Jia to [0026]: “In order to make the test tool adapt to the touch testing of touch screen electronic devices with diverse structural designs, the installation carrier of the test tool should be a multi-axis motion platform, such as a robotic arm or an existing touch screen tester, and used as its end tool to enable The motion platform performs touch testing on the basis of multi-axis motion capabilities. The test tool should have the characteristics of multi-fingered human hand and multi-finger joint movement, which can not only meet the basic single and double-finger test function, but also test multiple fingers at the same time. , in order to provide solutions for user experience-level tests such as multi-finger complex operations and changes in contact situations.”

Regarding Claim 19: Jia in view of Kim, further in view of Zhang teaches the touch control test device according to claim 18, wherein 
the touch control test device comprises a control unit ([0045]: “The multi-finger tool can centrally complete a variety of touch screen tests, improving the test efficiency… multi-finger tools have automated control capabilities, and combining them with highly automated motion platforms such as industrial robots can improve the coherence of the test process, thereby improving the execution efficiency of touch test tasks”), the…telescopic mechanism…respectively connected with the control unit, and the control unit is configured to control telescopic portions of the…telescopic mechanism…to alternately stretch and contract (See Figs. 1, 3-6; [0035]: “In terms of application platform, the installation carrier of the test tool is a multi-axis motion platform, which is used as its end tool; in terms of mechanical structure, the test tool is composed of a base assembly, a A sensor assembly, a multifinger module assembly, a drive assembly and a grid-like link telescopic mechanism are composed.”; [0040]: “The grid-like link telescopic mechanism is composed of a short link, a long link and a hinge. This mechanism connects all the finger modules together, so that the finger modules are always kept at equal distances on the guide shaft and can be extended and retracted along the direction of the guide shaft”) in sequence according to a preset order, so as to drive the plurality of touch control components to alternately tap the touch screen in sequence according to the preset order (See Figs. 7 and 8, showing a variety of touching operations; [0080-0084], describing the motions of Fig. 7; [0085], describing the motion of Fig. 8).  
Jia does not explicitly teach the plurality of telescopic mechanisms are respectively connected with the control unit, and the control unit is configured to control telescopic portions of the plurality of telescopic mechanisms (Emphasis added by Examiner).
Kim teaches the plurality of telescopic mechanisms (See Figs. 2-4; Lines 102-106: “a pin plate positioned so as to be able to move up and down from the upper part of the jig and having a pin cylinder at a position corresponding to the input part of the object to be inspected; a plurality of pin cylinders mounted on the pin plate and configured to elevate the test pin elevating by air pressure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jia to include teach the plurality of telescopic mechanisms are respectively connected with the control unit, and the control unit is configured to control telescopic portions of the plurality of telescopic mechanisms (Emphasis added by Examiner), as taught by Kim.
Doing so would allow one to better achieve the goal of Jia to [0026]: “In order to make the test tool adapt to the touch testing of touch screen electronic devices with diverse structural designs, the installation carrier of the test tool should be a multi-axis motion platform, such as a robotic arm or an existing touch screen tester, and used as its end tool to enable The motion platform performs touch testing on the basis of multi-axis motion capabilities. The test tool should have the characteristics of multi-fingered human hand and multi-finger joint movement, which can not only meet the basic single and double-finger test function, but also test multiple fingers at the same time. , in order to provide solutions for user experience-level tests such as multi-finger complex operations and changes in contact situations.”

Claims 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (Chinese Patent Document No. CN-103954860-A) in view of Zhang (Chinese Patent Document No. CN-102879673-A).

Regarding Claim 12: Jia teaches A touch control test method, comprising: 
controlling a touch control component to tap a touch screen ([0002]: “The present invention relates to a test tool for the function and performance of a touch control device.”; See Figs. 1-6; [0026]: “In order to make the test tool adapt to the touch testing of touch screen electronic devices with diverse structural designs, the installation carrier of the test tool should be a multi-axis motion platform…The test tool should have the characteristics of multi-fingered human hand and multi-finger joint movement”).
Jia does not explicitly teach acquiring an actual detection coordinate point where the touch control component taps the touch screen; and calculating a touch control coordinate error between a target coordinate point corresponding to the actual detection coordinate point where the touch control component taps the touch screen and the actual detection coordinate point.
Zhang teaches acquiring an actual detection coordinate point where the touch control component taps the touch screen ([0034-0035]: “S102, obtaining the real-time coordinates of the touch screen response when each test point is clicked; When each test point is clicked, there is an actual response position corresponding to each click action on the touch screen, and the coordinates of the actual response position are real-time coordinates, and each clicked test point corresponds to a real-time coordinate.); and 
calculating a touch control coordinate error between a target coordinate point corresponding to the actual detection coordinate point where the touch control component taps the touch screen and the actual detection coordinate point ([0013-0015]: “Obtain the real-time coordinates of the touch screen response when each of the test points is clicked; comparing the difference between each of the real-time coordinates and the theoretical coordinates of the corresponding test point; Determine whether the accuracy of the touch screen meets the requirements according to each of the differences”; [0020-0021]: “a comparison unit for comparing the difference between each of the real-time coordinates and the theoretical coordinates of the corresponding test point; a judgment unit, configured to judge whether the accuracy of the touch screen meets the requirements according to each of the difference values”; [0023]: “The present invention obtains the real-time coordinates of the response position of the touch screen when the test point is clicked by clicking on the intersection of the generated virtual grid, and compares the real-time coordinates with the theoretical coordinates of the corresponding test point, thereby quantifying the accuracy of the touch screen when touching.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jia to include acquiring an actual detection coordinate point where the touch control component taps the touch screen; and calculating a touch control coordinate error between a target coordinate point corresponding to the actual detection coordinate point where the touch control component taps the touch screen and the actual detection coordinate point, as taught by Zhang.
Doing so would allow one to quantify the accuracy of the touch screen as taught by Zhang [0055]: “The present invention obtains the real-time coordinates of the response position of the touch screen when the test point is clicked by clicking on the intersection of the generated virtual grid, and compares the real-time coordinates with the theoretical coordinates of the corresponding test point, thereby quantifying the accuracy of the touch screen when touching. Compared with the traditional touch screen detection method, the accuracy of touch screen detection is improved.”

Regarding Claim 13: Jia in view of Zhang teaches the touch control test method according to claim 12.
Jia does not explicitly teach wherein before controlling the touch control component to tap the touch screen, the touch control test method further comprises: controlling the touch control component to move to a target touch control position relative to the touch screen through a moving mechanism.
However, wherein before controlling the touch control component to tap the touch screen is interpreted as not functionally limiting the claim, as this step must always be present in order to move to a target touch control position to complete a detection at a target point/location. One could not alternatively start the detection (i.e. control the touch control component to tap the touch screen) and subsequently move to the target touch control position and maintain the functionality of the invention of the instant application. Thus, this step is deemed to be necessary and included in controlling the touch control component to move to a target touch control position, as this step necessarily must occur prior to controlling the touch control component to tap the touch screen.
Additionally, Jia teaches: [0026]: “In order to make the test tool adapt to the touch testing of touch screen electronic devices with diverse structural designs, the installation carrier of the test tool should be a multi-axis motion platform, such as a robotic arm or an existing touch screen tester, and used as its end tool to enable The motion platform performs touch testing on the basis of multi-axis motion capabilities”; [0035]: “For touch operation between devices, the drive assembly is used to drive the movement of the multi-finger module assembly on the base assembly, and the grid-like link telescopic mechanism is installed on the multi-finger module assembly for transmission between the multifinger module assemblies”; [0067-0077]: “The relative position of the finger module 3 on the guide shaft 13 can be positioned through the standard scale and the vernier scale…Figure 4 shows a schematic diagram of the overall scheme of the testing device when the five-finger tool is installed on the industrial robot”; [0081]: “The five-finger tool can dynamically control the distance between fingers. When used as the end tool of a motion platform (such as a robotic arm), it can rotate around the axis of the vertical contact surface, which is competent for the testing function that this type of traditional tester does not have”, demonstrating the ability of the invention of Jia to control…the touch control component to move to a target touch control position relative to the touch screen through a moving mechanism. While Jia does not recite performing this function, it does recite sufficient structure to complete this function, thus rendering obvious the recited limitation (See MPEP 2112.01.I). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jia to include wherein before controlling the touch control component to tap the touch screen, the touch control test method further comprises: controlling the touch control component to move to a target touch control position relative to the touch screen through a moving mechanism, because wherein before controlling the touch control component to tap the touch screen is deemed to be necessary and included in controlling the touch control component to move to a target touch control position, and Jia teaches significant structure capable of performing controlling the touch control component to move to a target touch control position.
Doing so achieves the goal of the invention of Jia, which is [0026]: “to provide a test tool for the function and performance of a touch control device in view of the defects or deficiencies of the prior art. In order to make the test tool adapt to the touch testing of touch screen electronic devices with diverse structural designs, the installation carrier of the test tool should be a multi-axis motion platform, such as a robotic arm or an existing touch screen tester, and used as its end tool to enable The motion platform performs touch testing on the basis of multi-axis motion capabilities. The test tool should have the characteristics of multi-fingered human hand and multi-finger joint movement, which can not only meet the basic single and double-finger test function, but also test multiple fingers at the same time. , in order to provide solutions for user experience-level tests such as multi-finger complex operations and changes in contact situations.”

Regarding Claim 14: Jia in view of Zhang teaches the touch control test method according to claim 13, wherein the controlling the touch control component to tap the touch screen comprises: 
controlling a plurality of touch control components to tap the touch screen ([0002]: “The present invention relates to a test tool for the function and performance of a touch control device.”; See Figs. 1-6; [0026]: “In order to make the test tool adapt to the touch testing of touch screen electronic devices with diverse structural designs, the installation carrier of the test tool should be a multi-axis motion platform…The test tool should have the characteristics of multi-fingered human hand and multi-finger joint movement”; [0045]: “The multi-finger tool can centrally complete a variety of touch screen tests, improving the test efficiency… multi-finger tools have automated control capabilities, and combining them with highly automated motion platforms such as industrial robots can improve the coherence of the test process, thereby improving the execution efficiency of touch test tasks”) alternately in sequence according to a preset order (See Figs. 7 and 8, showing a variety of touching operations; [0080-0084], describing the motions of Fig. 7; [0085], describing the motion of Fig. 8).  

Regarding Claim 15: Jia in view of Zhang teaches the touch control test method according to claim 12, wherein the acquiring the actual detection coordinate point where the touch control component taps the touch screen, comprises: 
for a same target coordinate point,…a same touch control component taps the touch screen for many times ([0045]: “Based on the multi-fingered morphological features and linkage features of the multi-fingered tool, the multifingered tool in the present invention can be used to realize one-time or one-time testing of multiple traditional single-fingered or two-fingered functions that need to be performed independently. The test is completed, thereby improving the test efficiency. And because the multi-finger tool can cover a larger test area by stretching, it also helps to improve the test efficiency.”; See Figs. 7 and 8, showing a variety of touching operations; [0080-0084], describing the motions of Fig. 7; [0085], describing the motion of Fig. 8); 
Jia does not explicitly teach acquiring a plurality of actual detection coordinate points and calculating the touch control coordinate error between the target coordinate point corresponding to the actual detection coordinate point where the touch control component taps the touch screen and the actual detection coordinate point comprises: according to a calculation formula: 
    PNG
    media_image1.png
    43
    735
    media_image1.png
    Greyscale
	calculating the touch control coordinate error when the touch control component taps the touch screen, wherein xa and ya are the target coordinate point corresponding to the plurality of actual detection coordinate points where the same touch control component taps the touch screen, and xr1,...,xrn and yr1,...,yrn are the plurality of actual detection coordinate points, respectively.  
Zhang teaches acquiring a plurality of actual detection coordinate points where a…touch control component taps the touch screen ([0033-0034]: “The size of the test points is the same as the diameter of the touch object, the number of test points is the same as the input value, and they are evenly distributed in the effective touch area of the entire touch panel. Each test point has a theoretical coordinate value…The established grid form and grid density can be changed as required…obtaining the real-time coordinates of the touch screen response when each test point is clicked”; [0046-0047]: “The virtual grid establishment unit 301 is used to establish a virtual grid on the touch screen, and the intersection of the virtual grid is used as a test point; the virtual grid establishment unit 301 establishes a virtual grid according to the number of input test points and the size of the test points; test The point size is consistent with the intersection point of the virtual grid, and the virtual grid is evenly distributed on the touch screen; The test point real-time coordinate acquisition unit 302 is used to acquire the real-time coordinates of the touch screen response when each test point is clicked”;)
calculating the touch control coordinate error between the target coordinate point corresponding to the actual detection coordinate point where the touch control component taps the touch screen and the actual detection coordinate point comprises:
calculating the touch control coordinate error when the touch control component taps the touch screen ([0036]: compare the difference between each real-time coordinate and the theoretical coordinate of the corresponding test point), wherein xa and ya are the target coordinate point corresponding to the plurality of actual detection coordinate points where the same touch control component taps the touch screen (i.e. the ‘theoretical coordinate’), and xr1,...,xrn and yr1,...,yrn are the plurality of actual detection coordinate points (i.e. the ‘real-time coordinate’), respectively.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jia to include acquiring a plurality of actual detection coordinate points where a…touch control component taps the touch screen; calculating the touch control coordinate error between the target coordinate point corresponding to the actual detection coordinate point where the touch control component taps the touch screen and the actual detection coordinate point comprises: calculating the touch control coordinate error when the touch control component taps the touch screen, wherein xa and ya are the target coordinate point corresponding to the plurality of actual detection coordinate points where the same touch control component taps the touch screen, and xr1,...,xrn and yr1,...,yrn are the plurality of actual detection coordinate points, respectively, as taught by Zhang.  
Doing so would allow one to quantify the accuracy of the touch screen as taught by Zhang [0055]: “The present invention obtains the real-time coordinates of the response position of the touch screen when the test point is clicked by clicking on the intersection of the generated virtual grid, and compares the real-time coordinates with the theoretical coordinates of the corresponding test point, thereby quantifying the accuracy of the touch screen when touching. Compared with the traditional touch screen detection method, the accuracy of touch screen detection is improved.”
Jia in view of Zhang does not explicitly teach according to a calculation formula:
    PNG
    media_image1.png
    43
    735
    media_image1.png
    Greyscale

However, Examiner notes that this formula is the equation for the distance between two points, for a plurality of points, wherein a maximum value of the plurality of differences is found after the distances are calculated. This amounts to combining two basic mathematical operations: using the Pythagorean theorem a plurality of times and finding the maximum value from a set of points. These basic mathematical operations would be known to one of ordinary skill in the art and the combination of these two basic mathematical operations would be obvious to one of ordinary skill in the art. 
Additionally, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the two operations for this particular purpose as Zhang teaches finding the difference values between the theoretical and real-time coordinates (i.e. applying the Pythagorean theorem in the same manner), and determining whether the difference is within a preset allowable value (i.e. evaluating the magnitude of the differences after). 
Doing so would allow one to determine the range or value of the ‘preset allowable value’, which can be used in, as taught by Zhang [0023]: “quantifying the accuracy of the touch screen when touching”.

Regarding Claim 20: Jia in view of Zhang teaches the touch control test method according to claim 14, wherein the acquiring the actual detection coordinate point where the touch control component taps the touch screen, comprises: 
for a same target coordinate point,…a same touch control component taps the touch screen for many times ([0045]: “Based on the multi-fingered morphological features and linkage features of the multi-fingered tool, the multifingered tool in the present invention can be used to realize one-time or one-time testing of multiple traditional single-fingered or two-fingered functions that need to be performed independently. The test is completed, thereby improving the test efficiency. And because the multi-finger tool can cover a larger test area by stretching, it also helps to improve the test efficiency.”; See Figs. 7 and 8, showing a variety of touching operations; [0080-0084], describing the motions of Fig. 7; [0085], describing the motion of Fig. 8).
Jia does not explicitly teach acquiring a plurality of actual detection coordinate points and calculating the touch control coordinate error between the target coordinate point corresponding to the actual detection coordinate point where the touch control component taps the touch screen and the actual detection coordinate point comprises: according to a calculation formula: 
    PNG
    media_image1.png
    43
    735
    media_image1.png
    Greyscale
	calculating the touch control coordinate error when the touch control component taps the touch screen, wherein xa and ya are the target coordinate point corresponding to the plurality of actual detection coordinate points where the same touch control component taps the touch screen, and xr1,...,xrn and yr1,...,yrn are the plurality of actual detection coordinate points, respectively.-8-to the plurality of actual detection coordinate points where the same touch control component taps the touch screen, and xr1,...,xrn and yr1,...,yrn are the plurality of actual detection coordinate points, respectively.
Zhang teaches acquiring a plurality of actual detection coordinate points where a…touch control component taps the touch screen ([0033-0034]: “The size of the test points is the same as the diameter of the touch object, the number of test points is the same as the input value, and they are evenly distributed in the effective touch area of the entire touch panel. Each test point has a theoretical coordinate value…The established grid form and grid density can be changed as required…obtaining the real-time coordinates of the touch screen response when each test point is clicked”; [0046-0047]: “The virtual grid establishment unit 301 is used to establish a virtual grid on the touch screen, and the intersection of the virtual grid is used as a test point; the virtual grid establishment unit 301 establishes a virtual grid according to the number of input test points and the size of the test points; test The point size is consistent with the intersection point of the virtual grid, and the virtual grid is evenly distributed on the touch screen; The test point real-time coordinate acquisition unit 302 is used to acquire the real-time coordinates of the touch screen response when each test point is clicked”;)
calculating the touch control coordinate error between the target coordinate point corresponding to the actual detection coordinate point where the touch control component taps the touch screen and the actual detection coordinate point comprises: 
calculating the touch control coordinate error when the touch control component taps the touch screen ([0036]: compare the difference between each real-time coordinate and the theoretical coordinate of the corresponding test point), wherein xa and ya are the target coordinate point corresponding to the plurality of actual detection coordinate points where the same touch control component taps the touch screen (i.e. the ‘theoretical coordinate’), and xr1,...,xrn and yr1,...,yrn are the plurality of actual detection coordinate points (i.e. the ‘real-time coordinate’), respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jia to include acquiring a plurality of actual detection coordinate points where a…touch control component taps the touch screen; calculating the touch control coordinate error between the target coordinate point corresponding to the actual detection coordinate point where the touch control component taps the touch screen and the actual detection coordinate point comprises: calculating the touch control coordinate error when the touch control component taps the touch screen, wherein xa and ya are the target coordinate point corresponding to the plurality of actual detection coordinate points where the same touch control component taps the touch screen, and xr1,...,xrn and yr1,...,yrn are the plurality of actual detection coordinate points, respectively, as taught by Zhang.
Doing so would allow one to quantify the accuracy of the touch screen as taught by Zhang [0055]: “The present invention obtains the real-time coordinates of the response position of the touch screen when the test point is clicked by clicking on the intersection of the generated virtual grid, and compares the real-time coordinates with the theoretical coordinates of the corresponding test point, thereby quantifying the accuracy of the touch screen when touching. Compared with the traditional touch screen detection method, the accuracy of touch screen detection is improved.”
Jia in view of Zhang does not explicitly teach according to a calculation formula: 
    PNG
    media_image1.png
    43
    735
    media_image1.png
    Greyscale
	However, Examiner notes that this formula is the equation for the distance between two points, for a plurality of points, wherein a maximum value of the plurality of differences is found after the distances are calculated. This amounts to combining two basic mathematical operations: using the Pythagorean theorem a plurality of times and finding the maximum value from a set of points. These basic mathematical operations would be known to one of ordinary skill in the art and the combination of these two basic mathematical operations would be obvious to one of ordinary skill in the art. 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the two operations for this particular purpose as Zhang teaches finding the difference values between the theoretical and real-time coordinates (i.e. applying the Pythagorean theorem in the same manner), and determining whether the difference is within a preset allowable value (i.e. evaluating the magnitude of the differences after). 
Doing so would allow one to determine the range or value of the ‘preset allowable value’, which can be used in, as taught by Zhang [0023]: “quantifying the accuracy of the touch screen when touching”.

Conclusion-8-to the plurality of actual detection coordinate points where the same touch control component taps the touch screen, and xr1,...,xrn and yr1,...,yrn are the plurality of actual detection coordinate points, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863